Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2012 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2012 Rule 17g-1(d) Dreyfus 100% U.S. Treasury Money Market Fund Dreyfus Appreciation Fund, Inc. Dreyfus BASIC Money Market Fund, Inc. Dreyfus BASIC U.S. Government Money Market Fund Dreyfus BASIC U.S. Mortgage Securities Fund Dreyfus Cash Management Dreyfus Connecticut Municipal Money Market Fund, Inc. Dreyfus Growth and Income Fund, Inc. Dreyfus High Yield Strategies Fund Dreyfus Intermediate Municipal Bond Fund, Inc. Dreyfus Liquid Assets, Inc. Dreyfus Massachusetts Municipal Money Market Fund Dreyfus MidCap Index Fund Dreyfus Municipal Bond Opportunity Fund Dreyfus Municipal Cash Management Plus Dreyfus Municipal Income, Inc. Dreyfus Municipal Money Market Fund, Inc. Dreyfus New Jersey Municipal Bond Fund, Inc. Dreyfus New Jersey Municipal Money Market Fund, Inc. Dreyfus New York AMT-Free Municipal Bond Fund Dreyfus New York AMT-Free Municipal Money Market Fund Dreyfus New York Municipal Cash Management Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2012 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2012 Rule 17g-1(d) Dreyfus New York Tax Exempt Bond Fund, Inc. Dreyfus Pennsylvania Municipal Money Market Fund Dreyfus Research Growth Opportunity Fund, Inc. Dreyfus Short-Intermediate Government Fund Dreyfus Strategic Municipal Bond Fund, Inc. Dreyfus Strategic Municipals, Inc. Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Prime Cash Management Dreyfus U.S. Treasury Intermediate Term Fund Dreyfus U.S. Treasury Long Term Fund Dreyfus Worldwide Dollar Money Market Fund, Inc. DYNAMIC ALTERNATIVES FUND, INC. General California Municipal Money Market Fund General Money Market Fund, Inc. General New York Municipal Money Market Fund The Dreyfus Fund Incorporated The Dreyfus Socially Responsible Growth Fund, Inc. The Dreyfus Third Century Fund, Inc. CitizensSelect Funds CitizensSelect Prime Money Market Fund CitizensSelect Treasury Money Market Fund Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2012 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2012 Rule 17g-1(d) GROUP TOTAL: Dreyfus Bond Funds, Inc. Dreyfus Municipal Bond Fund GROUP TOTAL: Dreyfus Funds, Inc. Dreyfus Mid-Cap Growth Fund GROUP TOTAL: Dreyfus Government Cash Management Funds Dreyfus Government Cash Management Dreyfus Government Prime Cash Management Fund GROUP TOTAL: ADVANTAGE FUNDS, INC. Dreyfus Global Absolute Return Fund Dreyfus Global Dynamic Bond Fund Dreyfus International Value Fund Dreyfus MidCap Value Fund Dreyfus Small Company Value Fund Dreyfus Strategic Value Fund Dreyfus Structured Mid Cap Fund Dreyfus Technology Growth Fund Dreyfus Total Return Advantage Fund Global Alpha Fund GLOBAL REAL RETURN FUND Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2012 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2012 Rule 17g-1(d) OPPORTUNISTIC U.S. STOCK FUND TOTAL EMERGING MARKETS FUND GROUP TOTAL: DREFYSU INSTITUTIONAL CASH ADVANTAGE FUNDS Dreyfus Institutional Cash Advantage Fund GROUP TOTAL: Dreyfus Investment Funds /STANDISH GLOBAL FIXED INCOME FUND /Standish Intermediate Tax Exempt Bond Fund /The Boston Company Emerging Markets Core Equity Fund /The Boston Company Large Cap Core Fund /The Boston Company Small/Mid Cap Growth Fund Dreyfus/Newton International Equity Fund Dreyfus/Standish Fixed Income Fund Dreyfus/Standish International Fixed Income Fund Dreyfus/TBCAM Small Cap Growth Fund Dreyfus/TBCAM Small Cap Tax-Sensitive Equity Fund Dreyfus/TBCAM Small Cap Value Fund GROUP TOTAL: Dreyfus Investment Grade Funds, Inc. Dreyfus Inflation Adjusted Securities Fund Dreyfus Intermediate Term Income Fund Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2012 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2012 Rule 17g-1(d) Dreyfus Short Term Income Fund GROUP TOTAL: Dreyfus Index Funds, Inc. Dreyfus International Stock Index Fund Dreyfus S&P 500 Index Fund Dreyfus Smallcap Stock Index Fund Dreyfus Stock Index Fund, Inc. GROUP TOTAL: Dreyfus International Funds, Inc. Dreyfus Brazil Equity Fund Dreyfus Emerging Markets Fund GROUP TOTAL: DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Dreyfus Institutional Preferred Money Market Fund Dreyfus Institutional Preferred Plus Money Market Fund GROUP TOTAL: DREYFUS INSTITUTIONAL RESERVES FUNDS Dreyfus Institutional Reserves Money Fund Dreyfus Institutional Reserves Treasury Fund Dreyfus Institutional Reserves Treasury Prime Fund GROUP TOTAL: Dreyfus Investment Portfolios Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2012 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2012 Rule 17g-1(d) Core Value Portfolio MidCap Stock Portfolio Small Cap Stock Index Portfolio Technology Growth Portfolio GROUP TOTAL: The Dreyfus/Laurel Funds, Inc. Dreyfus AMT-Free Municipal Reserves Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus Bond Market Index Fund Dreyfus Core Equity Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus Small Cap Value Fund Dreyfus Strategic Income Fund Dreyfus Tax Managed Growth Fund Dreyfus US Treasury Reserves GROUP TOTAL: DREYFUS LAUREL FUNDS TRUST Drey. Equity Income Fund Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Global Equity Income Fund Dreyfus International Bond Fund Dreyfus Limited Term High Yield Fund Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2012 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2012 Rule 17g-1(d) GROUP TOTAL: The Dreyfus/Laurel Tax-Free Municipal Funds Dreyfus BASIC California Municipal Money Market Fund Dreyfus BASIC Massachusetts Municipal Money Market Fund Dreyfus BASIC New York Municipal Money Market Fund GROUP TOTAL: Dreyfus LifeTime Portfolios, Inc. Growth & Income Portfolio GROUP TOTAL: Dreyfus Municipal Funds, Inc. Dreyfus AMT-Free Municpal Bond Fund Dreyfus BASIC Municipal Money Market Fund Dreyfus BASIC New Jersey Municipal Money Market Fund Dreyfus High Yield Municipal Bond Fund GROUP TOTAL: Dreyfus Money Market Instruments, Inc. Government Securities Series Money Market Series GROUP TOTAL: Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. Dreyfus California AMT-Free Municipal Bond Fund, Inc. GROUP TOTAL: Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2012 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2012 Rule 17g-1(d) Dreyfus Premier GNMA Fund, Inc. Dreyfus GNMA Fund GROUP TOTAL: DREYFUS PREMIER INVESTMENT FUNDS, INC. Dreyfus Diversified International Fund Dreyfus Diversified Large Cap Fund Dreyfus Emerging Asia Fund Dreyfus Global Real Estate Securities Fund Dreyfus Greater China Fund Dreyfus India Fund Dreyfus Large Cap Equity Fund Dreyfus Large Cap Growth Fund Dreyfus Satellite Alpha Fund GROUP TOTAL: Dreyfus Manager Funds I Dreyfus S&P Stars Opportunities Fund GROUP TOTAL: Dreyfus Managers Funds II Dreyfus Balanced Opportunity Fund GROUP TOTAL: DREYFUS OPPORTUNITY FUNDS Dreyfus Global Sustainability Fund Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2012 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2012 Rule 17g-1(d) Dreyfus Natural Resources Fund GROUP TOTAL: Dreyfus Stock Funds Dreyfus International Equity Fund Dreyfus Small Cap Equity Fund GROUP TOTAL: Dreyfus Premier Short-Intermediate Municipal Bond Fund Dreyfus Short Intermediate Municipal Bond Fund GROUP TOTAL: DREYFUS PREMIER WORLDWIDE GROWTH FUND, INC. Dreyfus Worldwide Growth Fund GROUP TOTAL: DREYFUS TAX EXEMPT CASH MANAGEMENT FUNDS Dreyfus California AMT Tax-Free Cash Management Dreyfus New York AMT-Free Municipal Cash Management Dreyfus Tax Exempt Cash Management GROUP TOTAL: DREYFUS VARIABLE INVESTMENT FUND Appreciation Portfolio Developing Leaders Portfolio Growth and Income Portfolio International Equity Portfolio International Value Portfolio Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2012 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2012 Rule 17g-1(d) Money Market Portfolio Quality Bond Portfolio GROUP TOTAL: General Government Securities Money Market Funds, Inc. General Government Securities Money Market Fund General Treasury Prime Money Market Fund GROUP TOTAL: General Municipal Money Market Funds, Inc. General Municipal Money Market Fund GROUP TOTAL: BNY MELLON FUNDS TRUST BNY Mellon Bond Fund BNY MELLON FOCUSED EQUITY OPPORTUNITIES BNY Mellon Intermediate Bond Fund BNY Mellon Intermediate U.S. Government Fund BNY Mellon International Appreciation Fund BNY MELLON INTERNATIONAL EQUITY INCOME FUND BNY MELLON LARGE CAP MARKET OPPORTUNITIES FUND BNY Mellon Large Cap Stock Fund BNY Mellon Massachusetts Intermediate Municipal Bond Fund BNY Mellon Money Market Fund Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2012 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2012 Rule 17g-1(d) BNY Mellon Municipal Opportunities Fund BNY Mellon National Intermediate Municipal Bond Fund BNY Mellon National Municipal Money Market Fund BNY Mellon National Short-Term Municipal Bond Fund BNY Mellon New York Intermediate Tax Exempt Bond Fund BNY Mellon Pennsylvania Intermediate Municipal Bond Fund BNY Mellon Short-Term U.S. Government Securities Fund BNY MELLON SMALL/MID CAP FUND BNY MELLON TAX-SENSITIVE LARGE CAP MULTI-STRATEGY FUND BNY Mellon U.S. Core Equity 130/30 Fund Mellon Balanced Fund Mellon Emerging Markets Fund Mellon Income Stock Fund Mellon International Fund Mellon Mid Cap Stock Fund Mellon Small Cap Stock Fund GROUP TOTAL: Dreyfus State Municipal Bond Funds Dreyfus Connecticut Fund Dreyfus Maryland Fund Dreyfus Massachusetts Fund Dreyfus Minnesota Fund Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2012 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2012 Rule 17g-1(d) Dreyfus Ohio Fund Dreyfus Pennsylvania Fund GROUP TOTAL: $1,216,088,711 $1,250,000 Strategic Funds, Inc. Dreyfus Conservative Allocation fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund Dreyfus New Leaders Fund Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S.
